Case: 13-40719      Document: 00512782115         Page: 1    Date Filed: 09/25/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-40719
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                     September 25, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

CAROLYN BOEHM-MCCAULEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:12-CR-14


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Carolyn Boehm-McCauley has
moved for leave to withdraw and has filed a brief and supplemental brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Boehm-McCauley has filed a response
and a supplemental response. We have reviewed counsel’s briefs and the
relevant portions of the record reflected therein, as well as Boehm-McCauley’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40719    Document: 00512782115     Page: 2   Date Filed: 09/25/2014


                                 No. 13-40719

responses. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review.
      Any substantive challenge to the district court’s failure to orally
pronounce a special condition of supervised release is barred by the valid
appeal waiver in this case, and we discern no clerical error. See United States
v. Higgins, 739 F.3d 733 (5th Cir. 2014); see also United States v. Slanina, 359
F.3d 356, 357-58 (5th Cir. 2004).
      Counsel’s motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2